Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/201209 in view of WO 2017/049191.
WO 2017/201209 discloses a stack converter as recited in claim 43 or a modular-stacked multi-stage converter as recited in claims 44 and 48 except a shared battery or a shared capacitor.  For example, as shown in WO 2017/049191, a voltage source or storage (Vdc) is sharing multiple stages which gives many advantages and one of them would be a space saving and therefore it would have been obvious to one of ordinary skill in the art to use a shared battery or capacitor by multiple stages as recited in the claims because such a modification would provide space saving and other advantages.

Allowable Subject Matter

Claims 1-7, 9-20, 23-25, 34-37 are allowed.
Claims 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “a damping feature” or “a synchronous rectifier” as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 20130100717) discloses a capacitor that shared by a converter and a charging unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.